UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7314



OWEN ODMAN,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CA-03-128-1; CR-96-53)


Submitted:    January 30, 2004         Decided:     February 24, 2004


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Owen Odman, Appellant Pro Se. Thomas Richard Ascik, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Owen Odman appeals the district court’s order denying his

post-conviction motions.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See United States v. Odman, No. CA-03-128-1; CR-

96-53 (W.D. N.C. Aug. 19, 2003).   Odman’s motion to supplement the

record is denied. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -